Citation Nr: 0425818	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1950 to 
September 1953.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim for a 
rating higher than 50 percent for his PTSD.

Unfortunately, further development is required in this appeal 
before actually deciding the claims at issue.  So, for the 
reasons explained below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your part 
concerning these claims.


REMAND

As a preliminary matter, with regard to the veteran's claim 
that he is unemployable due to the severity of his PTSD, the 
Board has jurisdiction to consider his possible entitlement 
to a TDIU in this appeal for a higher rating for his PTSD, 
regardless of whether the RO expressly addressed the TDIU 
issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also 
Suttman v. Brown, 4 Vet. App. 127, 132 (1993); 
Norris v. West, 12 Vet. App. 413, 421 (1999); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  See, too, Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) and VAOPGCPREC 12-2001 (July 
6, 2001).

The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim, however, 
only if the TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  VAOPGCPREC 6-96 (August 16, 1996).  

Here, the veteran raised a claim for a TDIU in his initial 
claim for benefits in March 2002, and again in his January 
2003 VA Form 9 (Appeal to the Board), but this claim was not 
adjudicated by the RO, despite repeated allegations by the 
veteran's representative that the veteran is unemployable 
because of his service-connected disability.  So the issue of 
entitlement to a TDIU is reasonably raised from the evidence 
of record in this case.  See EF v. Derwinski, 1 Vet. App. 324 
(1991).  And since the disposition of this claim could 
potentially impact the disposition of the claim for a higher 
rating for the PTSD, and vice versa, the claim for a TDIU 
must be developed and adjudicated by the RO before further 
adjudicating the claim for a higher rating for PTSD.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  This also avoids piecemeal adjudication of 
the claims with common parameters.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).

As an additional matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA potentially applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate his claims for benefits.  
Changes potentially relevant to this particular veteran's 
appeal include the establishment of specific procedures for 
advising him and his representative of information required 
to substantiate his claims, a broader VA obligation to obtain 
relevant records and advise him of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on the claims.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence needed to establish his claim for a higher rating 
for his PTSD, as well as failed to provide notice of the 
information and evidence necessary to substantiate the 
heretofore unadjudicated claim for a TDIU.  In this regard, 
the Board notes that the October 2002 letter was inadequate 
because it did not address the issues currently before the 
Board.  Likewise, the RO failed to provide the veteran with 
an adequate explanation of the provisions of the VCAA, 
including notice to him of his rights and responsibilities 
under this law and whose ultimate responsibility-his or 
VA's, it is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, 
VA's responsibilities, and the necessary evidence to be 
obtained with regard to the specific issues before the Board, 
is insufficient for purposes of compliance with the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

As a consequence, the veteran's claims were certified to the 
Board without him being given appropriate notice of the 
evidence necessary to substantiate his claims, his rights and 
responsibilities under the VCAA, and VA's responsibilities 
under this law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  The Board 
cannot correct this procedural due process defect; rather, 
the RO must.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Moreover, although the veteran's service medical records were 
obtained, it does not appear that his VA medical records are 
on file.  In particular, the Board observes that, during his 
May 2002 VA examination, he indicated that he had received 
treatment for his PTSD at the VA Medical Center (VAMC) in 
Bedford, Massachusetts.  He said that he sees a physician at 
this VAMC approximately every three months.  It is unclear, 
though, whether the RO attempted to obtain any of his VA 
treatment records, which may contain important medical 
evidence or confirmation of his claims.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  

Likewise, while the Board acknowledges that the VA examiner 
obtained a summary of the veteran's occupational and 
educational history, as well as his social and recreational 
history, his statements were not then supplemented by the RO 
with additional research or information so that his education 
level, skill level, and length of unemployment may be 
confirmed.  Furthermore, the report of the May 2002 VA PTSD 
evaluation does not include the objective clinical findings 
necessary to properly evaluate the severity of his PTSD under 
the applicable rating criteria.  Neither does the report 
provide the necessary information to determine whether his 
PTSD is so severe that it is impossible for him to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).

The May 2002 VA examination report indicates the veteran had 
experienced difficulty in work settings due to his 
irritability and hostility toward authority, but also noted 
that his alcohol abuse had a role in these problems.  And the 
VA examiner did not indicate whether the veteran's PTSD, 
standing alone, is of sufficient severity to realistically 
render him unable to obtain and retain substantially gainful 
employment.  In addition, the VA examiner failed to provide 
objective characterizations of the veteran's PTSD 
symptomatology and the basis for assigning a Global 
Assessment of Functioning (GAF) score of 48.  The examination 
report indicates the veteran had limited judgment, 
depression, and guilt, but does not otherwise indicate 
whether he had impaired thought processes or speech, 
inappropriate behavior, panic attacks, or obsessive rituals.  
So he must be scheduled for another VA PTSD examination in 
order to better delineate the severity, symptomatology, and 
manifestations of his PTSD.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to an increased rating for 
his PTSD and to a TDIU, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning these claims.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002). 

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims of 
entitlement to an increased rating for 
PTSD and a TDIU.  The VCAA notification 
also must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claims, 
as well as his and VA's responsibilities 
in obtaining evidence.  And he must be 
given an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the complete records of the 
veteran's treatment at the VAMC in 
Bedford, Massachusetts, from March 2001 
to the present.

3.  Ask the veteran to supplement the 
evidence of record with an additional 
statement containing more information and 
details concerning his level of 
education, skill level, and employment 
history, including insofar as where and 
when he last worked.  With his 
authorization, obtain and associate with 
the claims file records confirming his 
employment history.  This may require 
having him complete a TDIU application 
(VA Form 21-8940), but if this is not 
required to obtain this information, then 
he need not complete the application.

4.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.



The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  And assign an Axis 
V diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score represents.  If possible, 
the examiner should specify the 
individual periods of time for each GAF 
score, preferably annually, between 
March 2001 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD from other 
conditions that are not service-
connected (whether mental and/or 
physical).  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  



5.  Then readjudicate the veteran's 
claims of entitlement to an increased 
rating for PTSD and entitlement to a TDIU 
in light of any additional evidence 
obtained.  If the benefits sought are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the appeal to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


